UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22459 Global Equity Long/Short Master Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC (Address of principal executive offices) (Zip code) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 (Name and address of agent for service) Registrant’s telephone number, including area code: (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record. Global Equity Long/Short Master Fund Proxy Summary a) Name of Issuer Broadfin Healthcare b) Exchange Ticker N/A c) CUSIP N/A d) Shareholder Meeting Date 1/1/2013 e) Proxy Issue Changing audit holdback to 3% (from 10%) and redemption notice period to 95 days (from 60 days) effective 1/1/13. f) Proposed by Issuer or Security Holder? Issuer g) Voted? Yes h) Vote Consent - no response required i) Vote For / Against Management For a) Name of Issuer Broadfin Healthcare b) Exchange Ticker N/A c) CUSIP N/A d) Shareholder Meeting Date 4/30/2013 e) Proxy Issue Investors given the option to participate in private investments f) Proposed by Issuer or Security Holder? Issuer g) Voted? Yes h) Vote Do not participate i) Vote For / Against Management N/A a) Name of Issuer Yandex b) Exchange Ticker YNDX c) CUSIP N/A d) Shareholder Meeting Date 5/21/2013 e) Proxy Issue Approve 2012 accounts of the Company; addition of 2012 profits to retained earnings; grant discharge to the Directors for their management during the past year; appoint Rogier Rijuja as non-executive member of Board, re-appoint Ilya Segalovich as an executive member of the Board; reappoint Charlges Ryan as a non-executive member of the Board; re-appoint Alexander Coloshin as non-executive member of the Board; authorize the cancellation of outstanding Class C Shares; amend Company's Articles of Association to conform to recent changes in Dutch law; appoint external auditor of the Company's consolidated financial statements and statutory accounts; authorize Directors to issue ordinary shares and preference shares; authorization to exclude pre-emptive rights; authorize the Board to acquire shares in the Company f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer Mastercard Corporation b) Exchange Ticker MA c) CUSIP N/A d) Shareholder Meeting Date 6/18/2013 e) Proxy Issue Elect 12 Directors; advisory approval of executive compensation; appoint PWC as auditors f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer News Corporation b) Exchange Ticker NWSA c) CUSIP N/A d) Shareholder Meeting Date 6/11/2013 e) Proxy Issue Approve amendments to the Parent's Restated Certificate of Incorporation to allow for the proposed Separation and distribution of subsidiary-owned shares in connection f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer Yahoo! Inc b) Exchange Ticker YHOO c) CUSIP N/A d) Shareholder Meeting Date 6/25/2013 e) Proxy Issue Elect 10 Directors; approve executive compensation, name PWC as accounting firm; 2 shareholder proposals (social responsibility report & political disclosure) f) Proposed by Issuer or Security Holder? Issuer (first 3); Security Holders (last 3) g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer Groupon, Inc. b) Exchange Ticker GRPN c) CUSIP N/A d) Shareholder Meeting Date 6/13/2013 e) Proxy Issue Elect 7 Directors; ratify appointment of Ernst & Young as independent registered public accounting firm for the Company for fiscal year 2013; approve, on an advisory basis, compensation of executive officers; approve amendment to the Groupon Inc 2011 Incentive Plan to increase the number of shares available under the plan and to increase the individual limit on annual share awards. f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer Morgan Stanley China A Share b) Exchange Ticker CAF c) CUSIP N/A d) Shareholder Meeting Date 6/24/2013 e) Proxy Issue Elect 3 Directors f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A a) Name of Issuer Melco Crown Entertainment b) Exchange Ticker MPEL c) CUSIP N/A d) Shareholder Meeting Date 6/21/2013 e) Proxy Issue Approve share incentive plan and the grant of options in Melco Crown (Philippines) Resorts f) Proposed by Issuer or Security Holder? Issuer g) Voted? No h) Vote N/A i) Vote For / Against Management N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Global Equity Long/Short Master Fund By(Signature and Title)* /s/ Mark W. Yusko Mark W. Yusko, Chairman, President and Trustee Date August 14, 2013 *Print the name and title of each signing officer under his or her signature.
